United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1376
Issued: November 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 2, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated March 26, 2008, which denied her reconsideration
request on the grounds that it was untimely filed and failed to establish clear evidence of error.
Because more than one year has elapsed between the last merit decision dated April 22, 2004 and
the filing of this appeal on April 2, 2008, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
On June 25, 2002 appellant, a 48-year-old bulk mail technician, injured her neck when a
coworker fell on her. She filed a claim for benefits, which the Office accepted for cervical strain.
The Office paid appropriate compensation for periods of temporary total and partial disability.

On January 17, 2003 appellant accepted a job as a modified mail technician with the
employing establishment and returned to full-time work on January 31, 2003. She continued to
receive disability compensation for intermittent dates.
In a report dated March 13, 2003, Dr. Alvin M. Stinson, Board-certified in physical
medicine and rehabilitation, released appellant to light work and stated that she had a three
percent impairment rating of the whole body.
On March 24, 2003 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of her left upper extremity.
In a May 1, 2003 report, Dr. Stinson stated that appellant had reached maximum medical
improvement on February 20, 2003. He asserted that appellant had a three percent impairment
rating of the total body due to myofascial pain and neck pain. Dr. Stinson noted that appellant’s
complaints of pain consistently pertained to her neck and did not include complaints of pain
down the upper extremity or hands.
By decision dated July 21, 2003, the Office denied appellant’s claim for a schedule
award. It found that the medical evidence did not establish any permanent impairment stemming
from her accepted cervical strain condition pursuant to the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) fifth edition.
By decision dated July 21, 2003, the Office found that the position of modified mail
technician, based on actual weekly wages of $843.52, represented appellant’s wage-earning
capacity. It noted that the position fairly and reasonably represented her wage-earning capacity
and that she had worked in this position for at least 60 days.
On July 31, 2003 appellant requested an oral hearing, which was held on
February 25, 2004.
In a report dated July 22, 2003, Dr. Stinson noted evidence of numerous tender points to
the left and right cervical and trapezius regions on examination. He stated that appellant had
normal sensation, normal strength and normal muscle tone in her arms. Dr. Stinson advised that
appellant had no significant loss of range of motion of the neck. He stated:
“I gave appellant an impairment rating of three percent on March 13, 2003,
primarily for the complaints of neck pain which has limited her ability to fully
participate with her job. There are no impairments due to abnormalities to the
extremities. Therefore, if the total body impairment should be based strictly on
abnormalities within the extremities, there would be a zero percent impairment
rating. However, I do not feel that basing the impairment rating only on
extremities is very applicable in a patient with primarily complaints of neck
and/or lower back pain.”
In a report dated February 3, 2004, Dr. Stinson essentially reiterated his previous findings
and conclusions. He noted that appellant had myofascial pain syndrome and cervical
symptomatology and reported continued pain in the left arm and left shoulder region.

2

By decision dated April 22, 2004, an Office hearing representative affirmed the July 21,
2003 decisions.
In a report dated April 23, 2004, Dr. Timothy Jackson, Board-certified in orthopedic
surgery, stated findings on examination, reviewed the medical history and concluded that
appellant had myofascial pain syndrome in addition to cervical degenerative disc disease. He
indicated that she had sustained a permanent aggravation of cervical degenerative disc disease,
which could account for her persistent pain.
On January 2, 2008 appellant requested a schedule award based on a partial loss of use of
her left upper extremity.
By letter received March 10, 2008, appellant requested reconsideration of the July 21,
2003 schedule award decision. She stated that due to her accepted cervical injury she could no
longer lift more than 15 pounds. Appellant also asserted that the Office improperly denied
authorization for Dr. Stinson’s requests for her to undergo a magnetic resonance imaging (MRI)
scan.
Appellant submitted a January 18, 2008 report from Dr. Stinson, who stated that she had
been treated for myofascial pain, degenerative cervical spine and cervical strain. Dr. Stinson
noted that she occasionally had spasms in her neck, causing her neck to lock up in a forward
position however she did not know of any triggering mechanism which caused this to occur. He
stated that appellant had normal reflexes, normal muscle strength and normal sensation in the
upper extremities. In a report dated February 19, 2008, Dr. Stinson reiterated that appellant was
experiencing myofascial pain. He stated that his examination showed increased tightness in the
left middle trapezius region compared to the right. Dr. Stinson advised that her neurological
examination was normal in the upper extremities, with normal muscle strength, normal muscle
tone and normal reflexes. He noted that x-rays of the cervical spine showed some minimal
degenerative changes in the lower cervical spine. Dr. Stinson stated that there was no fracture or
dislocation in the cervical spine.
By decision dated March 26, 2008, the Office denied appellant’s request for
reconsideration without a merit review, finding that she had not timely requested reconsideration
and had failed to submit factual or medical evidence sufficient to establish clear evidence of
error. It stated that appellant was required to present evidence which showed that the Office
made an error and that there was no evidence submitted that showed that its final merit decision
was in error.1

1

In light of the fact that the Office received Dr. Jackson’s April 23, 2004 report following the issuance of the
April 22, 2004 Office decision, it stated that it was considering his report as new evidence pursuant to appellant’s
request for reconsideration.

3

LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act2 does not entitle an
employee to a review of an Office decision as a matter of right.3 This section, vesting the Office
with discretionary authority to determine whether it will review an award for or against
compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on [her] own motion or on application. The Secretary,
in accordance with the facts found on review may -(1) end, or increase the compensation awarded;
(2) award compensation previously refused or discontinued.”
The Office, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).4 As one such limitation, it has stated that it
will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.5 The Board has found that the imposition of
this one-year time limitation does not constitute an abuse of the discretionary authority granted
by the Office granted under 5 U.S.C. § 8128(a).6
In those cases where a request for reconsideration is not timely filed, the Board had held
however that the Office must nevertheless undertake a limited review of the case to determine
whether there is clear evidence of error pursuant to the untimely request.7 Office procedures
state that the Office will reopen an appellant’s case for merit review, notwithstanding the
one-year filing limitation set forth in 20 C.F.R. § 10.607(b), if the appellant’s application for
review shows “clear evidence of error” on the part of the Office.8
To establish clear evidence of error, an appellant must submit evidence relevant to the
issue which was decided by the Office.9 The evidence must be positive, precise and explicit and
2

5 U.S.C. § 8128(a).

3

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon., denied,
41 ECAB 458 (1990).
4

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that the Office erroneously applied or interpreted a point of law; (2) advances a relevant legal argument
not previously considered by the Office; or (3) constituting relevant and pertinent new evidence not previously
considered by the Office. See 20 C.F.R. § 10.606(b).
5

20 C.F.R. § 10.607(b).

6

See cases cited supra note 2.

7

Rex L. Weaver, 44 ECAB 535 (1993).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (May 1991).

9

See Dean D. Beets, 43 ECAB 1153 (1992).

4

must be manifested on its face that the Office committed an error.10 Evidence which does not
raise a substantial question concerning the correctness of the Office’s decision is insufficient to
establish clear evidence of error.11 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.12 This entails a limited review by the Office of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of the Office.13 To
show clear evidence of error, the evidence submitted must not only be of sufficient probative
value to create a conflict in medical opinion or establish a clear procedural error, but must be of
sufficient probative value to prima facie shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of the Office’s decision.14 The Board makes
an independent determination of whether an appellant has submitted clear evidence of error on
the part of the Office such that the Office abused its discretion in denying merit review in the
face of such evidence.15
ANALYSIS
The Office properly determined in this case that appellant failed to file a timely
application for review. It issued its last merit decision in this case on April 22, 2004. Appellant
requested reconsideration on March 10, 2008; thus, her reconsideration request is untimely as it
was outside the one-year time limit.
The Board finds that appellant’s March 10, 2008 request for reconsideration failed to
show clear evidence of error. The evidence appellant submitted is not pertinent to the issue on
appeal. The only new medical reports appellant submitted in support of her untimely request for
reconsideration were Dr. Jackson’s April 23, 2004 report and the January 18 and February 19,
2008 reports from Dr. Stinson. These reports are of limited probative value as they did not
provide a reasoned medical opinion on the relevant issue; i.e., whether appellant was entitled to a
schedule award stemming from her accepted June 25, 2002 cervical injury.16 The reports from
Drs. Jackson and Stinson provide findings on examination, relate appellant’s complaints of
cervical pain and indicate various diagnoses pertaining to her neck and left shoulder.
10

See Leona N. Travis, 43 ECAB 227 (1991).

11

See Jesus D. Sanchez, supra note 3.

12

See Leona N. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919 (1992).

14

Faidley, supra note 3.

15

Gregory Griffin, 41 ECAB 186 (1989), petition for recon., denied, 41 ECAB 458 (1990).

16

The Board notes that a claimant may seek an increased schedule award if the evidence establishes that she
sustained increased impairment at a later date causally related to the accepted employment injury. A proper claim
for an increase in permanent impairment is not subject to time limitations or to the clear evidence of error standard.
See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.8087b (August 2002). See Linda T. Brown, 51 ECAB 115 (1999); Paul R. Reedy, 45 ECAB 488 (1994).
However, in the instant case appellant’s claim for a schedule award was denied; as she has not submitted evidence
of increased employment-related impairment with her request for reconsideration, this principle is not applicable.

5

Dr. Jackson diagnosed myofascial pain syndrome and cervical degenerative disc disease. He
stated that appellant had sustained a permanent aggravation of cervical degenerative disc disease
which could account for her persistent pain. Dr. Stinson advised that appellant had myofascial
pain, degenerative cervical spine, degenerative cervical changes and cervical strain, with
occasional neck spasms. He found that appellant had a normal neurological examination. The
reports appellant submitted do not present any impairment ratings or address whether she
sustained any permanent impairment from her accepted June 25, 2002 cervical injury. No other
evidence was received by the Office.17 Therefore, appellant has failed to demonstrate clear
evidence of error on the part of the Office.
The Office reviewed the evidence appellant submitted and properly found it to be
insufficient to prima facie shift the weight of the evidence in favor of appellant. Consequently,
the evidence submitted by appellant on reconsideration is insufficient to establish clear evidence
of error on the part of the Office such that the Office abused its discretion in denying merit
review. The Board finds that the Office did not abuse its discretion in denying further merit
review.
CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear error on
the part of the Office in her reconsideration request dated March 10, 2008. Inasmuch as
appellant’s reconsideration request was untimely filed and failed to establish clear evidence of
error, the Office properly denied further review on March 26, 2008.

17

The Board rejects appellant’s argument that the Office arbitrarily denied authorization for Dr. Stinson to
administer an MRI scan. Appellant has submitted no documentation indicating that she or Dr. Stinson ever
requested authorization for an MRI scan or that the Office ever denied such as request.

6

ORDER
IT IS HEREBY ORDERED THAT the March 26, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 12, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

